Case 3:19-cv-06396-VC Document 57-1 Filed 10/31/19 Page 1 of 3




            EXHIBIT 1
            Case 3:19-cv-06396-VC Document 57-1 Filed 10/31/19 Page 2 of 3



                                                                         1-800-259-5300




                                Home   Online Services   News/Media      FAQs   Contact us


                                                                      Industry Access
      Consumers >               Industry >




              Details for Catlin Insurance Services Inc
Name:
Catlin Insurance Services Inc
NAIC#:
N/A
Domicile:
LA
Phone:
(504) 304-2102
Toll Free#:
N/A


Addresses

Type: Business
70 Seaview Ave
Stamford, CT 06902


Type: Mailing
70 Seaview Ave
Stamford, CT 06902


Type: Resident
70 Seaview Ave
Stamford, CT 06902


Type: Surplus Lines
            Case 3:19-cv-06396-VC Document 57-1 Filed 10/31/19 Page 3 of 3


70 Seaview Ave
Stamford, CT 06902


No Appointed Producers

Licensing Information

License Type           Initial Issuance Date Expiration Date
Producer Agency               1/29/1996            3/31/2020
Surplus Lines Broker          1/29/1996            3/31/2020
Regulatory Actions

Service of Process

 Return to Search Results

 Return to Search



 About LDI             Connect With Us           Quick Links
 Calendar              FAQs                      Search Bulletins, Directives & Regs
 Public Hearings       1-800-259-5300            Search for Company or Agent
 Videos                                          Search Rate Filings
 What We Do                                      Producer License Renewal
 Jim’s Message                                   Report Insurance Fraud
 Of}ce Directory                                 Top 20 Lists by Market Share




                                                  What's New
                                                  Solicitation for Offers

                                                  2017 Admitted Premium Tax Forms

                                                  Recently Issued Bulletins

                                                  Company Contacts Information Requirements




                                      LDI Employees
                                      1702 N. Third Street; P.O. Box 94214; Baton Rouge, LA 70802
                                                                       Copyright © 2015
                                                                       Louisiana Department of Insurance
